DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 10/20/2020 has been considered and made of record.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  In claims 19 and 20, “mode” should be --model--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is limited to a specific list of cells.  Claim 5 recites cells which do not fall under the specific list of cells required of claim 1.  As a result, claim 5 does not include all of the limitations of the claim from which it depends and therefor is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.(Oncotarget).
With respect to claim 1, the reference of Li et al. discloses a biomimetic lung model (Fig. 1) comprising: a body, having a first and second microchannel disposed therein; and a membrane disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel; wherein a layer of cells 
With respect to claim 2, the membrane can be a polymeric compound (polycarbonate) (page 8910, “Construction and fabrication of the bionic airway chip”).
	With respect to claims 7 and 8, the device is structurally capable of being used with the agents recited in claims 7 and 8.
	With respect to claim 12, the cells were obtained from healthy or diseased human lungs ( page 8901, first column, last paragraph).
	With respect to claims 19 and 20, in the absence of further positively recited structure, the device of the reference of Li et al. and discussed above with respect to claim 1 is considered to be structurally capable of being configured to identify helpful or harmful agents with respect to the cells cultured in the device.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al.(US 2011/0250585).
With respect to claim 5, the reference of Ingber et al. discloses a biomimetic lung model (200) comprising: a body (202), having a first (250A) and second (250B) microchannel disposed therein; a membrane (208) disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel (Fig. 2B and 3A); and at least one device (¶[0071]) (a pump which is the same as the devices listed in the instant specification at ¶[0059]) to deliver at least one agent through at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget).
The reference of Li et al. has been discussed above with respect to claim 1.
With respect to claims 3 and 4, while the reference of Ingber et al. discloses the use of microchannels (¶[0090]), the reference is silent with respect to the specific widths and lengths of the channels. However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum length of the changes through routine optimization and experimentation while maintaining the culture efficiency of the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Rothen-Rutishauser et al.(Am. J. Resp. Cell and Mol. Bio.).
The reference of Li et al. has been discussed above with respect to claim 1.
While the reference of Li et al. discloses the use of macrophage cells on the second side of the membrane, claim 6 recites that the macrophage cells are on the layer on the first side of the membrane.
The reference of Rothen-Rutishauser et al. discloses that it is known in the art to provide airway macrophages on the top side or epithelial size of a culture membrane (page 282, “Triple Cell Co-Cultures).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the cell layer of the primary reference with airway macrophages for the known and expected result of providing an art recognized means for co-culturing airway epithelial cells.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Ingber et al.(US 2011/0250585).
The reference of Li et al. has been discussed above with respect to claim 1.
Claims 9-11 differ by reciting that the second side of the membrane includes a gel layer which includes stromal cells.
The reference of Ingber et al.(US 2011/0250585) discloses that it is known in the art to provide a lung-on-a-chip structure which includes a membrane with cells on both sides wherein the membrane includes an extracellular matrix gel (¶[0121]-[0126]) and stromal cells (¶[0052] and [0168]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the second side of the membrane with the extracellular matrix material and stromal cells as is conventional in the art when culturing airway epithelial cells in a microfluidic chip device.

Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wolz et al.(Food and Chemical Toxicology).
The reference of Li et al. has been discussed above with respect to claim 1.
With respect to claim 13, the reference of Li et al. discloses making a biomimetic lung model (Fig. 1) comprising: fabricating a body, having a first and second microchannel disposed therein; inserting a membrane disposed between the first and second microchannel, the membrane having a first side facing the first microchannel and a second side facing the second microchannel; adhering a layer of cells comprising airway epithelial cells are coating at least the first side of the membrane, wherein the airway epithelial cells are bronchial epithelial cells (See 
While the system and method of Li et al. is constructed to flow air through at least one of the microchannels, claim 13 differs by reciting that agent is smoke, particles or animal droppings.
The reference of Wolz et al. discloses the cigarette smoke (cigarette smoke; abstract; page 2, third paragraph; page 3, third paragraph), wherein the device is an automatic smoking machine (an automated smoking machine; page 2, third paragraph; page 6, fifth paragraph), and wherein the distribution of cigarette smoke mimics cigarette smoke exposure conditions experience by cell linings in the human lung (a stream of cigarette smoke generated by the smoking machine is directed to expose (the distribution of cigarette smoke mimics cigarette smoke exposure conditions) human bronchial epithelial cells under real environmental conditions (conditions experience by cell linings in the human lung); abstract; page 2, third paragraph; page 3, third paragraph).
It would have been obvious to a person of ordinary skill in the art to have modified the device, as previously disclosed by Li et al., in order to have provided the cigarette smoke, wherein the device is an automatic smoking machine, and wherein the distribution of cigarette smoke mimics cigarette smoke exposure conditions experience by cell linings in the human lung, as previously disclosed by Wolz et al., for the benefit of providing a realistic and efficient model for sensitive detection of DNA strand breaks induced by airborne and inhalable compounds (Wolf; abstract) to find out smoke exposure effects on human lungs.
With respect to claim 14, while the reference of Li et al. discloses the use of cells on both sides of the membrane, the reference is silent with respect to the specific conditions on how the 
With respect to claim 17, the method encompassed by the combination of the reference discussed above with respect to claim 13 would include providing smoke to the first microchannel and culture media to the second microchannel.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wolz et al.(Food and Chemical Toxicology) taken further in view of Ingber et al.(US 2011/0250585).
The combination of the references of Li et al. and Wolz et al. has been discussed above with respect to claim 13.
Claims 15 and 16 differ by reciting that the second side of the membrane includes a gel layer which includes stromal cells.
The reference of Ingber et al.(US 2011/0250585) discloses that it is known in the art to provide a lung-on-a-chip structure which includes a membrane with cells on both sides wherein the membrane includes an extracellular matrix gel (¶[0121]-[0126]) and stromal cells (¶[0052] and [0168]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the second side of the membrane with the extracellular matrix material and stromal cells as is conventional in the art when culturing bronchial epithelial cells in a microfluidic chip device.  With respect to the specific conditions on how the cells are attached, in the absence of a showing of unexpected results, it would have been well within the purview of one having .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.(Oncotarget) in view of Wolz et al.(Food and Chemical Toxicology) taken further in view of Rothen-Rutishauser et al.(Am. J. Resp. Cell and Mol. Bio.).
The combination of the references of Li et al. and Wolz et al. has been discussed above with respect to claim 13.
While the reference of Li et al. discloses the use of macrophage cells on the second side of the membrane, claim 18 recites that the macrophage cells are on the layer on the first side of the membrane.
The reference of Rothen-Rutishauser et al. discloses that it is known in the art to provide airway macrophages on the top side or epithelial size of a culture membrane (page 282, “Triple Cell Co-Cultures).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the cell layer of the primary reference with airway macrophages for the known and expected result of providing an art recognized means for co-culturing airway epithelial cells.

Response to Arguments
With respect to the rejection of the claims under 35 USC 102(a)(1) over the reference of Ingber et al., this rejection has been withdrawn with respect to every claim except claim 5 in view of the amendments to the claims and related comments on pages 7-9 of the response dated 

With respect to the 35 USC 103 rejections over the reference of Ingber et al., these rejections have been withdrawn in view of the amendments to the claims and related comments.  However, new grounds of rejection under 35 USC 102 and 103 have been made including the new reference of Li et al.(Oncotarget).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB